DETAILED ACTION
Applicants response and amendments (filed on 10/18/2021) to the office action dated 05/05/21 are entered and considered. Claims 1, 3-8, 10-16, and 18-22 are newly amended. 
Claims 1-22 are currently under consideration on the merits.
	
Response to Amendment
	The rejection of claims 21 and 22 under 35 U.S.C. § 112(b) has been withdrawn due to claim amendments. The rejection of claims 1-13 and 21 under 35 U.S.C. § 112(a) has been withdrawn due to claim amendments and applicants arguments (Page 4-5 of remarks filed 10/18/21). The rejection of claims 14-20 and 22 under 35 U.S.C. § 112(a) has been modified to address claim amendments (also see response to arguments below). The double patenting rejection and rejections under 35 U.S.C. § 103 have been modified as necessitated by amendments. Additionally, new grounds of rejection have been set forth in the following office action to address the newly amended claims.

Claim interpretation 
	Claim 15 recites “increasing efficacy” in regards to the use of CAR-T cells for the treatment of cancer. No limiting/explicit definition is provided by the specification for the term “efficacy” or “increasing efficacy”.  In the absence of a limiting/explicit definition in the specification, the term “efficacy” or “increasing efficacy” has been interpreted as any reduction in the level of any inflammatory cytokines in CAR T-cell therapy.
	



Claim Objections (New objections necessitated by amendments)
Claim 5 is objected to because of the following informalities:  
Claim 5 recites the article “an” for describing the term “ human autologous and allogeneic” in line 2 of the claim. This is grammatically incorrect. The correct article would be “a.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
New Grounds for Rejection (as necessitated by amendments)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 3-6- Claim 1 recites “wherein said human mononuclear-enriched early apoptotic cells are…” in line 7 and “said human autologous and allogeneic early apoptotic cells” in line 12-13. There is insufficient antecedent basis for these limitations in the claim. The first recitation of early apoptotic cells occurs in line 4-5, which states “human autologous and allogeneic mononuclear-enriched early apoptotic cells”. However, this language is not consistent with either the recitations in line 7 and 
For purposes of examination, the recitation of “wherein said human mononuclear-enriched early apoptotic cells are…”  in line 7 is interpreted as “wherein said human autologous and allogeneic mononuclear-enriched early apoptotic cells are…”. Additionally, the recitation of “said human autologous and allogeneic early apoptotic cells” in lines 12-13 of claim 1, as well as in claims 3-6 as described above, is interpreted as “said human autologous and allogeneic mononuclear-enriched early apoptotic cells”. 
Regarding claims 7, 10-11, and 13- Claim 7 recites the limitation "said human autologous and allogeneic mononuclear-enriched early apoptotic cells" in lines 5-6, 7-8, and 11-12. There is insufficient antecedent basis for this limitation in the claim. The same issue applies to claims 10 (lines 1-2 and 5-6), 11 (lines 3-4), and 13 (line 4). 
For purposes of examination, the recitation of “a composition comprising human mononuclear-enriched early apoptotic cells” (lines 3-4 of claim 7) in claim 7 is interpreted as “a composition comprising human autologous and allogeneic mononuclear-enriched early apoptotic cells…” This interpretation is consistent with dependent claims 10-11 and 13. Additionally, this interpretation is consistent with amendments presented in independent claims 1 and 14, as well as their corresponding dependent claims. 
Regarding claim 13- In addition to discussion above, claim 13 also recites “said human autologous and allogeneic early apoptotic cell-white blood cell supernatant” (Lines 2-3 of claim 13). There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, the recitation of “said human autologous and allogeneic early apoptotic cell-white blood cell supernatant” is interpreted as “a human autologous and allogeneic early apoptotic cell-white blood cell supernatant”.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a NEW MATTER rejection.
Independent claims 1, 7, and 14, as well as dependent claims 3-6, 8, 10-13, 15-16, and 18-20 have been amended to recite a composition comprising human “autologous and allogeneic mononuclear-enriched early apoptotic cells or a human autologous and allogeneic early apoptotic cell supernatant”. The recitation that the composition comprises either both autologous AND allogeneic mononuclear-enriched early apoptotic cells, or both autologous AND allogeneic cell supernatants, introduces new matter because the specification does not describe such compositions or contemplate using such combinations. The applicants indicate that support for claim amendments can be found in at least at paragraphs [0020], [0027], [0033], [0037], [0065], [0068], [0071], [0163], [0186]-[0188], [0221], 
Of the above paragraphs, [0188], [0250], and [0266] are relevant to the issue at hand. Paragraphs 0188, 0250, and 0266 indicates that early apoptotic cells are either allogeneic OR syngeneic (i.e. autologous) with respect to the subject, or are a pooled composition of apoptotic cells from third party donors (i.e. a pool of allogeneic cells) (Specification, paragraphs 0188 and 0266). Additionally, it is stated throughout the specification that the early apoptotic cells can be obtained from pooled third-party donor cells (i.e. a pool of allogeneic cells) (See, for example, paragraphs 0021, 0028, 0034, 0065, 0186, and 0188). However, there is no support in the specification for the combination of autologous AND allogeneic mononuclear-enriched early apoptotic cells or autologous AND allogeneic early apoptotic cell supernatants. 
Claims 2, 9, 17, and 21-22 are rejected due to their dependency on a rejected base claim.

 (Modified rejection as necessitated by claim amendments)

Claims 14-20 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for
A method of treating cancer in a subject comprising, administering autologous or allogeneic CAR T-cells and a composition comprising either:
autologous or allogeneic mononuclear-enriched early apoptotic cells, or 
autologous or allogeneic early apoptotic cell supernatant; 

wherein said method treats a cancer compared with a subject not administered autologous or allogeneic CAR T-cells and a composition comprising either:
autologous or allogeneic mononuclear-enriched early apoptotic cells; or 
autologous or allogeneic early apoptotic cell supernatant.

The specification does not reasonably provide enablement for:
A method of inhibiting cancer in a subject.

 The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)). Furthermore, the USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification, 
Breadth of the claims- Claims 14-20 and 22 are directed to a method treating, inhibiting, ameliorating, or alleviating a cancer or a tumor in a subject by the administration of a composition of CAR T-cells and mononuclear-enriched early apoptotic cells or cell supernatant. The claims as written are broad.
Nature of the invention- The specification teaches that apoptotic cells (ApoCells) were produced according to US205/0275175 (Specification page 117, lines 11-30), which describes the use of human allogeneic mononuclear-enriched apoptotic cells for the treatment of GVHD (Incorporated reference US2015/0275175, paragraphs 0223-0288). As US2015/0275175 teaches the use of human apoptotic cells it is interpreted by the examiner that, unless stated otherwise, the apoptotic cells of the instant specification are also of human origin. The specification further teaches the co-culture of the human lymphoma cell line Raji, the cervical adenocarcinoma cell line HeLa, and HeLa-CD19 with primary human monocytes (Specification page 121, lines 5-34). The co-culture or cancer cell lines alone were incubated with ApoCells overnight, followed by stimulation with LPS (Specification page 122, lines 7-22). Pre-treatment of the co-culture with ApoCells was shown to reduce cytokine expression following LPS stimulation in cultures with monocytes (Fig. 9). The specification further teaches pre-treatment of the cancer cell line SKOV3-luc with ApoCells or cell supernatants for one hour, followed by co-culture with T4+ CAR T-cells in the presence or absence of monocytes-macrophages for 48 hours (Specification page 125, lines 10-20). It was demonstrated that T4+ CAR T-cells were able to kill SKOV3-luc targets even in the presence of ApoCells or cell supernatant, suggesting ApoCells or their cell supernatant does not interfere with CAR activity (Figs. 6 and 7). Additionally, the specification states that in an in vivo tumor model using immunodeficient mice that CAR T-cells administered concomitantly with apoptotic cells demonstrated reduced IL-6, lower weight loss, and reduced mortality (Specification page 131, lines 15-19; data not shown). Also, the specification teaches in another in vitro co-culture system that CD19+ CAR T-cells were shown to kill CD19+ HeLa cells in the presence of ApoCells (Fig. 15). Lastly, the specification teaches that in vivo administration of CD19+ CAR T-cells (targeting CD19+ Raji cells as the tumor model) with ApoCells led to similar rates of survival as immunodeficient mice only administered CAR T-cells (Fig. 18b). ApoCell administration was shown to lower serum cytokine levels (Specification page 143, Table 4).
	The teachings of the above specification are not sufficient to enable the entire scope of the claims because, while the specification teaches ApoCells or cell supernatant can reduce CAR T-cell induced cytokine production without lowering efficacy, the specification does not teach the use of CAR T-cells and ApoCells or cell supernatant from ANY species our source. Additionally, while the specification does teach the use of human CAR T-cells and ApoCells in an in vivo mouse model, the experimental model requires the use of immunocompromised mice and does not indicate how the cell therapy may affect an immunocompetent individual. Furthermore, the specification does not teach the use of CAR T-cells and ApoCells for the prevention or inhibition of cancer or tumor formation.
	State of the prior art- The use of autologous and allogenic T-cells for therapy are well known in the art (Bonini and Mondino. 2015, previously cited). However, the use of allogeneic T-cells are known to cause life-threatening GVHD (Bonini and Mondino. 2015) as well as toxicity such as CRS (WO2014011984 Reference 215 of IDS filed 09/23/20). This is why CAR T-cells undergo extensive selection and screening processes to improve CAR T-cell safety (Yang et al. 2015, previously cited). While some studies suggest the use of allogeneic CAR T-cells are safe, the use of xenogeneic CARs are known to cause GVHD in immunocompromised mice (Yang et al. 2015). Similarly, other cell types, such as stem cells, are also known to be immunogenic and can elicit undesired immune responses or lead to host rejection of the cell therapy (Wood et al. 2016, previously cited). 
Mevorach et al. 2014, Reference 315 of IDS filed 09/23/20). This study demonstrated that a single infusion of donor-derived (i.e. from the HSC donor) apoptotic cells could mitigate or prevent GVHD during transplantation (Mevorach et al. 2014). Several other studies also indicate that apoptotic cells may be able to ameliorate the symptoms of GVHD or inflammatory responses (Voll et al. 1997; Wang et al. 2006; Saas et al. 2010; Morelli and Larregina. 2010; Saas et al. 2013, Reference 337 of IDS filed 09/23/20- All references previously cited). However, in all cases the apoptotic cells were either donor derived (derived from the same donor as the cell therapy), cultured in vitro, or allogenic with respect to the host (Voll et al. 1997; Wang et al. 2006; Saas et al. 2010; Morelli and Larregina. 2010; Saas et al. 2013). All studies administering apoptotic cells along with an additional cell therapy employed donor-derived apoptotic cells (Wang et al. 2006; Saas et al. 2010; Morelli and Larregina. 2010; Mevorach et al. 2014). The administration of xenogeneic apoptotic cells or cell supernatants are not described in the art.
	Lastly, while the art teaches the use of cancer vaccines, vaccinations in this context indicate the active treatment of cancer by stimulation of the subject’s immune system against the cancer and/or tumor (Butterfield. 2015; Tagliamonte et al. 2014; Mohebtash et al. 2008- All references previously cited). Currently, there are no known methods or therapies for the prevention or inhibition of cancer growth prior to tumor formation. 
	In summary, the state of the art teaches the use of autologous and allogenic CAR T-cells for the treatment of cancer. Additionally, the state of the art teaches the use of donor-derived apoptotic cells for the prevention of GVHD. However, the state of the art does not teach the use of CAR T-cells from ANY species or source, or the use of apoptotic cells from ANY species or source. Additionally, the state of the art does not teach the use of a therapy for the prevention or inhibition of cancer formation. These aspects are not remedied by the state of the art or the disclosure of the instant specification.

Claim Rejections - 35 USC § 103 (Modified as necessitated by claim amendments)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO2014011984 (Reference 215 of IDS filed 09/23/20, hereinafter referred to as June et al) in view of Saas et al. Immunotherapy. 2013;5(10):1055-73 (Reference 337 of IDS filed 09/23/20, hereinafter referred to as Saas et al) and WO2014087408 Mevorach et al (2014) (Reference 223 of the IDS filed 09/23/2020, herein after referred to as Mevorach et al).
Regarding claims 1, 7, and 14- June et al teaches that there is an urgent need for the treatment of cancer using chimeric antigen receptor (CAR) T-cells (CARs) while addressing the toxicity of CARs, such as cytokine release syndrome (CRS) (Specification page 1, lines 29-31; Page 33, lines 1-6). To this end, June et al teaches a method for treating cancer in a patient using CAR T-cell therapy while limiting the toxicity associated with the administration of a CAR T-cell by employing a second line therapy (Abstract; Page 19, lines 29-34). They teach that the CAR T-cells employed can be autologous or allogeneic with respect to the subject, and that subjects include humans (Specification page 29, lines 16-23; Page 14-15, lines 33-34 and 1-2, respectively; Page 16, lines 20-23). Additionally, they teach that the second line therapy is designed to reduce the expression of pro-inflammatory cytokines associated with CRS (Abstract; Specification page 2, lines 9-19; Page 19, lines 29-34; Page 33, lines 11-20; Page 33, lines 23-27) and can be any inhibitor known in the art (Specification page 25, lines 21-29). As an example, June et al teaches that Tocilizumab (anti-interleukin (IL) 6 antibody) can ameliorate the toxicity of CARs while preserving their anti-tumor effects (i.e. increasing/maintaining efficacy, claim 7) (Page 34, lines 10-23; Figs. 2 and 3). The use of antibodies targeting IL-6 and TNF-alpha had no apparent effect on CAR T efficacy or expansion/proliferation (claim 1) (Page 35, lines 21-30). Lastly, June et al teaches that CAR T cells had anti-tumor activity and the administration of such cells led to cancer remission (claim 14) (Specification page 42, lines 2031; Table 1; Page 47, lines 10-25).
Regarding claims 2-3 and 11- June et al teaches that treatment with anti- IL-6 or anti-TNFα did not impact the efficacy of CAR T-cell therapy (Page 35, lines 21-30). In fact, the use of anti-IL-6 ameliorated the toxicity of CARS by reducing the levels of pro-inflammatory cytokines (Fig. 2) while preserving anti-tumor activity (Page 34, lines 10-23; Fig. 3).
Regarding claim 4- June et al teaches that CAR T cells can be administered in combination with additional agents (Specification page 32, lines 2-23). For example, June et al teaches the use of Specification page 3, lines 29-31; Fig. 2).
Regarding claims 8-9 and 16-17- June et al teaches that anti-IL-6 therapy can ameliorate the toxicity of CARS while preserving anti-tumor effects (Page 34, lines 10-23; Fig. 3). Administration of anti-IL-6 antibody was shown to decrease the serum level of several pro-inflammatory cytokines, including IL-6 (Specification page 3, lines 29-31; Fig. 2).  
	Regarding claims 12 and 19- June et al teaches that CAR T cells can be either administered before, simultaneously (i.e. a single composition), or following the administration of an additional agent (Specification page 32, lines 2-8). For example, June et al teaches the use of Tocilizumab following CAR T cell administration (i.e. two separate compositions) (Specification page 3, lines 29-31; Fig. 2). 
	
However, June et al fails to teach:
Wherein the method comprises the step of administering a composition comprising human autologous and allogeneic mononuclear-enriched early apoptotic cells or a human autologous and allogeneic early apoptotic cell supernatant, wherein said human mononuclear-enriched early apoptotic cells are ≥40% AnnexinV+ and ≤ 15% propidium iodide+, and wherein said human autologous and allogeneic mononuclear-enriched early apoptotic cells are peripheral blood mononuclear cells (claims 1, 7, and 14).
The method of claim 1, wherein the method does not reduce or inhibit the efficacy of said CAR T-cell cancer therapy (Claim 2).
 Wherein the incidence of CRS or cytokine storm is inhibited or reduced compared with a subject not administered early apoptotic cells or early apoptotic cell supernatant (claims 3 and 11)
 Wherein the level of production of at least one pro-inflammatory cytokine (claims 8 and 16), such as IL-6 (claims 9 and 17), is reduced when compared to a subject who did not receive early apoptotic cells or cell supernatant. 
That early apoptotic cells or cell supernatants are administered prior to, concurrently with, or following CAR T-cell therapy (claim 4)
Wherein the early apoptotic cell supernatant is an early apoptotic cell-white blood cell supernatant, wherein white blood cells are co-cultured with said early apoptotic cells prior to collection of the early apoptotic-cell white blood cell supernatant, and said white blood cells are selected from the group consisting of phagocytes, macrophages, dendritic cells, monocytes, B cells, T cells, and NK cells (claims 5, 13, and 20).  
Wherein said method maintains or increases the levels of IL-2 in the subject compared to a subject not administered said early apoptotic cells or cell supernatant (Claims 6, 10, and 18)
Wherein said CAR T-cells and said early apoptotic cells or cell supernatant, and said additional agent or combination thereof, are comprised in a single composition or in at least two compositions, and when said early apoptotic cells or an early apoptotic cell supernatant and the additional agent or combination of agents thereof are comprised in a composition not including said CAR T-cells, the administration of said composition comprising said early apoptotic cells or an early apoptotic cell supernatant and said agent or agents occurs prior to, concurrent with, or following administration of said CAR T-cells (Claims 12 and 19). 
Wherein said method has increased efficacy treating, preventing inhibiting, reducing the incidence of, ameliorating, or alleviating said cancer or said tumor in said subject compared with a subject administered CAR T cells and not administered said composition comprising early apoptotic cells or cell supernatant (Claim 15).

Regarding claims 1, 7, and 14-15- Saas et al teaches that the interactions of immune cells with early stage apoptotic cells were known to create an immunomodulatory environment that could be harnessed for therapeutic effects (Abstract; Immunomodulatory properties associated with early apoptotic cells, paragraph 01). For example, both autologous and allogeneic early apoptotic cells were investigated for use in several inflammatory disorders such as arthritis, contact hypersensitivity, and acute myocardial infarction (Abstract; Table 3). Saas et al further teaches that the administration of early apoptotic cells may be employed for the treatment of sepsis, a condition phenotypically similar to CRS (Preclinical data using early apoptotic cell infusion in experimental models, paragraph 01). Additionally, the immunomodulatory properties of early apoptotic cells have been employed to mitigate or prevent graft versus host disease (GVHD) in human subjects, confirming that the use of such cells in humans is feasible (Abstract; Conclusion, paragraph 01). 
Mechanistically, when apoptotic cells come into contact with phagocytes the phagocytes can release anti-inflammatory cytokines, such as IL-10, and mediators, such as nitric oxide, to dampen inflammatory responses caused by stimulation of cells with foreign stimuli, such as lipopolysaccharide (Immunomodulatory properties associated with early apoptotic cells, paragraph 01). Importantly, the interactions of early apoptotic cells with professional phagocytes was associated with a decreased capacity to produce pro-inflammatory cytokines such as IL-6, known to be associated with CRS, and reactive oxygen species (Immunomodulatory properties associated with early apoptotic cells, paragraph 01). Furthermore, stimulation of phagocytes with early apoptotic cells and their subsequent removal prior to Toll-like receptor stimulation prevented and/or mitigated pro-inflammatory responses by the phagocytes (Immunomodulatory properties associated with early apoptotic cells, paragraph 01). Lastly, Saas et al teaches that most apoptotic cells used in the art where leukocytes at an early apoptotic stage (i.e. mononuclear cells), and they propose as a therapeutic approach peripheral blood mononuclear cells (PBMCs) could be collected by cytapheresis and exposed to various apoptotic inducing agents Preclinical data using early apoptotic cell infusion in experimental models, paragraph 02). Early apoptotic cells could then be identified by positive Annexin-V staining with limited propidium iodide staining (Preclinical data using early apoptotic cells infusion in experimental models, paragraph 02).
Mevorach et al teaches that a composition of early apoptotic mononuclear-enriched cells can be utilized for the treatment of pathological immune responses, such as GVHD or autoimmune diseases (Abstract; Page 1, lines 1-17; pages 2-3, lines 27-31 and 1-33, respectively;  Page 4, lines 3-14). They teach that the administration of early apoptotic mononuclear cells reduced dendritic cell maturation in response to LPS stimulation, indicating they could reduce pro-inflammatory responses (Pages 73-74; Table 2). Additionally, they teach in a murine model of irritable bowel syndrome that a single infusion of apoptotic cells reduced clinical deterioration and promoted anti-inflammatory responses (Page 79-80, Example 5; Page 81-84, examples 7-9). Importantly, Mevorach et al teaches that to identify early apoptotic cells they were stained with Annexin V and propidium iodide (Page 68, lines 20-24). The apoptotic cells routinely demonstrated at least 40% Annexin V+ cells and less than less than 5% propidium iodide+ cells (Page 68, lines 20-24). Additionally, Mevorach et al teaches that for quality control purposes mononuclear-enriched cells were required to meet the specification of at least 85% propidium iodide negative cells (i.e. less than 15%) and at least 40% apoptotic cells (i.e. at least 40% Annexin V+) prior to freezing (Page 58, Tables 3 and 4). Lastly, Mevorach et al teaches that both human autologous and allogeneic sources of apoptotic cells can be utilized for treatment (Page 6, lines 3-9; Page 10-11, lines 31-32 and 1-5, respectfully; Page 33-34, lines 29-32 and 1-6, respectfully; Examples 1-2; Page 57, lines 15-18; Page 61-65). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of treating cancer taught by June et al to include administering a composition comprising human autologous and/or allogeneic mononuclear-enriched early apoptotic cells or human autologous and/or allogeneic mononuclear-enriched early + and ≤ 15% propidium iodide+ and obtained from peripheral blood, to a subject receiving CAR T cell therapy. One of ordinary skill in the art would have been motivated to do so as June et al teaches that there is an urgent need for the treatment of cancer using chimeric antigen receptor (CAR) T-cells (CARs) while addressing the toxicity of CARs, such as cytokine release syndrome (CRS) (Specification page 1, lines 29-31; Page 33, lines 1-6). As June et al teaches that the toxicity of CARs can be attributed to the production of pro-inflammatory mediators, and that a second line therapy reducing pro-inflammatory mediator activity can reduce such toxicity (Abstract; Specification page 2, lines 9-19; Page 19, lines 29-34; Page 33, lines 11-20; Page 33, lines 23-27 of June et al), one of ordinary skill in the art would reasonably expect that administering human autologous and/or allogeneic early apoptotic cells or cell supernatants, which Saas et al teaches can reduce pro-inflammatory mediator expression and/or activity (Abstract; Immunomodulatory properties associated with early apoptotic cells, paragraph 01; Preclinical data using early apoptotic cell infusion in experimental models, paragraph 01-02 of Saas et al), would similarly reduce the toxicity of CARs. Furthermore, one of ordinary skill in the art would be motivated to administer autologous and/or allogeneic human mononuclear-enriched early apoptotic cells or cell supernatants, wherein the early apoptotic cells were ≥40% AnnexinV+ and ≤ 15% propidium iodide+ as Saas et al teaches that early apoptotic cells can be identified through AnnexinV and propidium iodide staining (Preclinical data using early apoptotic cells infusion in experimental models, paragraph 02 of Saas et al), and Mevorach et al teaches that appropriate quality control criteria for apoptotic cells includes identifying those that are greater than 40% positive for Annexin V and less than 15% positive for Propidium iodide (Page 58, Tables 3 and 4 of Mevorach et al). One of ordinary skill would have a reasonable expectation of success as methods for staining Annexin V and Propidium iodide were known and the art of record teaches the use of such methods for the production of apoptotic cells that are greater than 40% positive for Annexin V and less than 15% positive for Propidium iodide. Lastly, it would 
As the methods of claims 1, 7, and 14 are made obvious by the teachings of June et al, Saas et al, and Mevorach et al, the results of practicing such methods would be the same. Namely, the administration of CAR T cells and human autologous and/or allogeneic mononuclear-enriched early apoptotic cell or human autologous and/or allogeneic mononuclear-enriched early apoptotic cell supernatants would result in:
maintaining or increasing proliferation of CAR T-cells (Claim 1)
maintaining the efficacy of CAR T-cell therapy (Claims 7 and 15)
treating, ameliorating, or alleviating a cancer or tumor in a subject compared to a subject not administered said early apoptotic cells or cell supernatant (Claim 14). 
Reducing the incidence of CRS or cytokine storm (Claims 3 and 11)
Reducing the production of at least one pro-inflammatory cytokine (Claims 8 and 16), such as IL-6 (Claims 9 and 17).
Maintaining or increasing the levels of IL-2 (claims 6, 10, and 18).
(Claim 2) as supported by the teachings of June et al suggesting that blocking IL-6 and/or TNF-alpha, pro-inflammatory cytokines also reduced by the administration of early apoptotic cells, did not reduce CAR T-cell efficacy (Specification page 35, lines 21-30).
Regarding claims 5, 13, and 20- It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of treating cancer taught by June et al to include the administering an early apoptotic cell-white blood cell supernatant, wherein said supernatant is produced by co-culturing early apoptotic cells with white blood cells (i.e. phagocytes, macrophages, dendritic cells, monocytes, B cells, T cells, and NK cells). One of ordinary skill in the art would have been motivated to do so as June et al teaches there is an urgent need for the treatment of cancer using chimeric antigen receptor (CAR) T-cells (CARs) while addressing the toxicity of CARs, such as cytokine release syndrome (CRS) (Specification page 1, lines 29-31; Page 33, lines 1-6). Additionally, Saas et al teaches that co-culture of early apoptotic cells with professional phagocytes led phagocytes to produce soluble anti-inflammatory mediators, which could then be found in the supernatant (Immunomodulatory properties associated with early apoptotic cells, paragraph 01). 
As June et al teaches that the toxicity of CARs can be attributed to the production of pro-inflammatory mediators, and that a second line therapy reducing pro-inflammatory mediator activity can reduce such toxicity (Abstract; Specification page 2, lines 9-19; Page 19, lines 29-34; Page 33, lines 11-20; Page 33, lines 23-27 of June et al), one of ordinary skill in the art would reasonably expect that administering an human autologous and/or allogeneic early apoptotic cell-white blood cell supernatant, which Saas et al teaches would contain anti-inflammatory mediators(Immunomodulatory properties associated with early apoptotic cells, paragraph 01), would similarly reduce the toxicity of CARs.
Regarding claims 4, 12, and 19- June et al teaches that CAR T cells can be administered in combination with (before, simultaneously, or following) additional agents (Specification page 32, lines 2-23). For example, June et al teaches the use of Tocilizumab (anti-IL-6, an immune modulating agent) following CAR T cell therapy to reduce pro-inflammatory cytokine expression caused by CAR T-cell therapy (Specification page 3, lines 29-31; Fig. 2). 
Saas et al and Mevorach et al similarly teaches that human autologous and/or allogeneic apoptotic cells and apoptotic cell supernatants can decrease inflammatory cytokine production (Immunomodulatory properties associated with early apoptotic cells, paragraph 01 of Saas et al) (Page 79-80, Example 5; Page 81-84, examples 7-9 of Mevorach et al). Therefore, it would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of treating cancer taught by June et al to include administering an additional agent, such as human autologous and/or allogenic mononuclear-enriched early apoptotic cell or human autologous and/or allogeneic mononuclear-enriched early apoptotic cell supernatants, in a single composition or at least two compositions, and to administer them either prior to, concurrent with, or following the administration of CAR T-cells. One of ordinary skill in the art would have been motivated to do so to optimize the ability of CAR T-cells to kill cancer/tumor cells while addressing and/or limiting the toxicity of CARs. One of ordinary skill in the art would have a reasonable expectation of success as June et al teaches that the administration of anti-IL-6 following CAR T-cell therapy reduced cytokine expression. Therefore, one of ordinary skill would also expect that replacing or including early apoptotic cells and/or cell supernatants would similarly result in a reduction of pro-inflammatory cytokine expression. The subsequent optimization of therapeutic dosages, combinations, and timing would then require only routine and ordinary experimentation. 

Claims 7, 14, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over WO2014011984 (Reference 215 of IDS filed 09/23/20, hereinafter referred to as June et al) in view of Saas et al. Immunotherapy. 2013;5(10):1055-73 (Reference 337 of IDS filed 09/23/20, hereinafter referred to as Saas et al) and WO2014087408 Mevorach et al (2014) (Reference 223 of the IDS filed 09/23/2020, herein after referred to as Mevorach et al) as applied to claims 7 and 14 above, and further in view of LoRusso et al. Clin Cancer Res. 2012;18(22):6101-9 (hereinafter referred to as LoRusso et al), Wolchok et al. N Engl J Med. 2013;369(2):122-33 (hereinafter referred to as Wolchok et al), and Higuchi et al. Cancer Immunol Res. 2015;3(11):1257-68 (hereinafter referred to as Higuchi et al).
The teachings of June et al, Saas et al, and Mevorach et al regarding the limitations of claims 7 and 14 have been discussed previously.
However, they fail to teach wherein the method of claim 7 (claim 21) or claim 14 (claim 22) further comprises administering an additional agent, the additional agent comprising a CTLA-4 blocking agent.
Regarding claims 21 and 22- LoRusso et al teaches that cancer cells contain multiple genetic changes in cell signaling pathways that drive abnormal cell survival, proliferation, invasion, and metastasis (Abstract). They teach that while patients may respond to a single agent inhibiting only one of these cancer pathways, they often relapse due to the activation of alternative, uninhibited pathways (Abstract; Introduction, paragraph 01). They further teach that combination cancer therapies have the potential to more effectively kill cancer cells and to prevent or delay the emergence of drug resistance (Abstract; Introduction, paragraph 02). For example, promising results were seen for combinations of the BRAF inhibitor dabrafenib and the MEK ½ inhibitor trametinib, trametinib and the AKT inhibitor GSK2141795, and everolimus with exemestane in the treatment of melanoma, triple negative breast cancer, and estrogen receptor-positive metastatic breast cancer, respectively (Introduction, paragraphs 02-03). Additionally, LoRusso et al teaches that combination therapies may be more effective then single agents because targeting similar pathways could offer synergistic effects, circumvent drug resistance,  and overcome the tumor-to-tumor and intratumor heterogeneity of cancer cells within individual patients (Page 6102, Why Combinations are necessary). Lastly, LoRuosso et al teaches that combination therapies can also potentiate the effects of immunotherapy, in part through increased antigen presentation (Page 6102, why combinations are necessary). 
	Wolchok et al teaches that ipilimumab (anti-CTLA4, i.e. a CTLA-4 blocking agent) and nivolumab (anti-PD1) individually produced durable tumor regression in a phase 1 trial (Abstract). Because each of these act through distinct mechanisms, Wolchok et al investigated whether their combination would result in better anti-tumor responses (Abstract). They found that concurrent administration of both therapies resulted in deep tumor regression in a substantial number of patients (Abstract; Page 5, clinical activity). They teach that the concurrent nivolumab/ipilimumab regimen achieved objective response rates that exceeded the prior reported experience with either therapy alone (Discussion, paragraph 02). Importantly, they teach that a substantial number of patients achieved greater than 80% tumor regression with three patients demonstrating a complete response (Discussion, paragraph 02). Together, this data suggests that rapid responses of greater magnitude can be achieved in patients treated with a combination therapy in comparison to either monotherapy alone (Discussion, paragraph 03).  
	Higuchi et al teaches that immune checkpoint blockade has shown significant therapeutic efficacy in melanoma and other solid tumors, but results in ovarian cancer have been limited (Abstract: Introduction, paragraph 01). As such, they investigated whether combinations of either CTLA-4 or PDL-1 with a PARP inhibitor could promote immune-mediated tumor clearance (Abstract). Using a BRCA- murine tumor model, they found that the combination of CTLA-4 blockade (via anti-CTLA4 antibody) Abstract; Introduction, last paragraph; Fig. 4; Discussion, paragraph 01). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of treating cancer taught by June et al, Saas et al, and Mevorach et al to include a CTLA-4 blocking agent. One of ordinary skill in the art would have been motivated to try administering a CTLA-4 blocking agent with CAR T cells and early apoptotic cells or cell supernatants to improve the anti-tumor activity of the administered CAR-T cells. One of ordinary skill in the art would have a reasonable expectation of success as LoRusso et al teaches that, due to the success observed in previous studies, combination cancer therapies have the potential to exhibit better anti-tumor activity and/or delay the emergence of drug resistance. Additionally, Wolchok et al and Higuchi et al teach that combining CTLA-4 blockade with additional cancer therapeutics led to greater tumor reduction compared to monotherapy alone. As such, one of ordinary skill would reasonably expect that including a CTLA-4 blocking agent in combination with CAR T-cells and early apoptotic cells or early apoptotic cell supernatants would similarly result in greater anti-tumor responses.
 
Double Patenting (Modified as necessitated by claim amendments)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12-13, 17-24, and 27 of copending Application No. 15/551,284 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the 284’ application discloses a method of reducing the incidence of a cytokine release syndrome in a subject undergoing CAR T-cell therapy (i.e. administered CAR T-cells), the method comprising administering a composition of early apoptotic cells or an early apoptotic cell supernatant to 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive.

Double Patenting
Applicants request that the obviousness-type double patenting rejection be held in abeyance as the copending application 15/551,284 has not yet been allowed or granted a terminal disclaimer would 

35 U.S.C. § 112 Rejections
	Applicants’ have provided arguments indicating why the specification is enabling for the use of autologous or allogeneic early apoptotic cells and autologous or allogeneic early apoptotic cell supernatants that are not only obtained from the same donor as CAR-T cells (see pages 9-12 of remarks filed 10/18/21). The examiner agrees with applicants in this regard. However, the applicants have not provided arguments or evidence to indicate that the claims are enabled for the inhibition of cancer (claim 14). The term inhibition encompasses not only the blockade of cancer growth after tumor formation, but also encompasses the inhibition of cancer growth prior to cancer formation. Thus, the term “inhibition” as broadly claimed encompasses the prevention of cancer. As noted in the office action mailed 05/05/2021, while the art teaches the use of cancer vaccines, such treatments are intended for the active treatment of cancer by stimulation of a subjects immune system and not the prevention of cancer (Page 9, first paragraph of office action mailed 05/05/2021). Neither the state of the art nor the instant specification teach the prevention of cancer (Pages 7-8, bridging paragraph; Page 9, first paragraph of office action mailed 05/05/2021). 

35 U.S.C. § 103 Rejections
The examiner has modified claim rejections to address the newly added claim limitations. The discussion that follows is in regards to applicants’ arguments as applicable to rejections of record.
	Applicants assert that not one of the exemplary rationales provided for by KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007) (KSR), as described in the MPEP § 2141 applies here (Page 13-14 of remarks field 10/18/21).
Pages 12-13 of the office action mailed 05/05/21). Additionally, June et al teaches that administering a second line therapy designed to reduce the expression of pro-inflammatory cytokines associated with cytokine release syndrome (CRS) could limit CARs cytotoxicity, and specifically teaches that the administration of an anti-IL6 antibody (blocking pro-inflammatory IL-6) was effective in reducing CAR toxicity (Pages 12-13 of the office action mailed 05/05/21). Lastly, June et al suggest that any inhibitor that limits the expression/activity of pro-inflammatory cytokines associated with CRS could be utilized (Page 12-13 of the office action mailed 05/05/21). 
	Saas et al teaches that early stage apoptotic cells are known to create an immunomodulatory environment and have been utilized for the treatment of several inflammatory disorders including arthritis, contact hypersensitivity, acute myocardial infarction, sepsis (which is phenotypically similar to CRS), and GVHD (Page 15 of the office action mailed 05/05/21). They further teach that when early apoptotic cells come into contact with phagocytes it causes them to release anti-inflammatory mediators such as IL-10, and reduced their capacity to secrete pro-inflammatory mediators such as IL-6 (Page 15 of the office action mailed 05/05/21). Therefore, the rationales of B, C, E, and G apply as follows:
	B) It was known that administering an anti-IL6 antibody as part of CAR T-cell therapy could limit the cytotoxicity of CAR T-cells while still promoting anti-tumor responses. One of ordinary skill would expect that substituting an anti-IL-6 antibody with early apoptotic cells or cell supernatants, which were similarly known to reduce the expression of IL-6, would predictably lead to a similar reduction in cytotoxicity caused by CARs.

	E) It was known that limiting pro-inflammatory mediator expression/activity during CAR T-cell therapy could limit the cytotoxicity of CARs, as demonstrated by June et al with an anti-IL6 antibody. It would therefore be obvious to one of ordinary skill in the art to try administering additional compositions that limit pro-inflammatory mediator expression/activity from a finite number of identified, predictable solutions (such as early apoptotic cells), with a reasonable chance of success.
	G) June et al teaches that there is an urgent need to for the treatment of cancer using CARs while addressing the toxicity of CARs (i.e. production/activity of pro-inflammatory mediators). As such, an artisan of ordinary skill would be motivated to address the toxicity of CARs by modifying the method of June et al to include the administration of early apoptotic cells or cell supernatants, which were demonstrated by Saas et al to have anti-inflammatory properties.

	Applicants further assert that June et al fails to teach the use of human autologous or allogeneic mononuclear enriched early apoptotic cells or cell supernatants for maintaining or increasing the proliferation rate of autologous or allogeneic CAR T-cells, maintaining CAR T-cell efficacy, or for treating, inhibiting ameliorating, or alleviating a cancer or a tumor in a subject being administered autologous or allogeneic CAR T-cells (Page 17 of remarks filed 10/18/21). Additionally, they argue that Saas et al fails to cure this deficiency as they do not teach the use of early apoptotic cells for the claimed uses (Page 18 of remarks filed 10/18/21). Lastly, applicants assert that the combination of June et al and Saas et al fail to teach or suggest maintaining or increasing levels of IL-2 (Page 18 of remarks filed 10/18/21).
In response to applicant's arguments, June et al teaches a method of treating cancer by the administration of CAR T-cells and a second line therapy (Page 11 of the office action mailed 05/05/21). June et al further teaches that the second line therapy, specifically an antibody against IL-6 or TNF-alpha, ameliorated the toxicity of CARs while preserving anti-tumor activity (i.e. increased/maintained efficacy) (Page 11-12 of the office action mailed 05/05/21). Additionally, June et al teaches that the second line therapy had no apparent effect on CAR T efficacy or expansion/proliferation (i.e. maintained the proliferation) (Page 12 of the office action mailed 05/05/21). As early apoptotic cells also achieved their anti-inflammatory activity by decreasing the expression of pro-inflammatory cytokines such as IL-6 (Page 14-15 of the office action mailed 05/05/21), one would expect that early apoptotic cells would similarly reduce the toxicity of CARs while preserving anti-tumor activity and maintaining proliferation. Furthermore, as discussed in the office action and reiterated above, June et al and Saas et al make obvious the method steps of claims 1, 7, and 14, specifically the administration of CAR T-cells and early mononuclear-enriched apoptotic cells and early apoptotic cell supernatants (Pages 11-16 of the office action mailed 05/05/21). As the method steps made obvious by June et al and Saas et al are the same as instantly claimed, it necessarily follows that practicing the same method will have the same results (Page 16 of the office action mailed 05/05/21). 

Applicants also argue that Saas et al expressly teaches away from the teachings of June et al for two reasons: 
Saas et al teaches that the administration of early apoptotic cells results in the induction of regulatory T-cells, which are known to suppress T-cells (Pages 18-23 of remarks filed 10/18/21)
Saas et al expresses concerns over the use of apoptotic cell treatments in patients with even a history of cancer (Pages 19-23 of remarks filed 10/18/21). 

	In response to applicants’ arguments, while Saas et al teaches that the administration of early apoptotic cells results in the induction of regulatory T-cells, they do so in regards to the stimulation of naïve T cells by dendritic cells which have been exposed to apoptotic cells (Page 5, last paragraph of Saas et al.). However, CAR-T cells are not naïve T-cells, they are a population of T cells that have been genetically modified to recognize specific tumor antigens using a chimeric receptors. As such, they are structurally distinct not only from naïve T-cells, but all endogenous T-cells. Applicants have not provided any objective evidence demonstrating that the administration of early apoptotic cells would result in the induction of CAR T-cells into a regulatory phenotype. Additionally, applicants have not provided any evidence suggesting that the induction of naïve T-cells into regulatory T-cells by treatment with early apoptotic cells or cell supernatants would result in the inhibition of CAR T-cell activity. Instead, applicants speculate that because regulatory T-cells are induced by treatment with apoptotic cells they will inhibit CAR T cell function. This seems contrary to the teachings of June et al, which suggests that CAR T-cells may be used in combination with immunosuppressive agents such as cyclosporine and methotrexate (Page 31-32 of June et al, lines 29-34 and 1-5, respectively), which are also known to dampen T-cell activity and to induce regulatory T-cells.
	Furthermore, Saas et al does not explicitly teach that apoptotic cells should not be used in cancer patients. Rather, they state that it is unknown whether the administration of apoptotic cells would alter the beneficial immune responses against cancers such as leukemia (Page 16, conclusion of Saas et al). They then state that such a concern could be avoided all together by not including patients with a previous history of cancer in clinical trials concerning other diseases and/or disorders (Page 16, conclusion of Saas et al). Such an admission is not objective evidence that apoptotic cells are Page 16, conclusion of Saas et al). As such, the teachings of Saas et al. do not expressly teach away from the use of apoptotic cells.
	
	Lastly, applicants assert that the present application discloses surprising an unexpected results that apoptotic cell supernatants would be useful in enhancing CAR T-cell therapy (Page 21 of remarks filed 10/18/21). However, applicants have not pointed to any specific evidence or proffered any specific arguments as to why the results of instant application should be considered surprising or unexpected. As discussed above, it was known that combining a second line treatment limiting inflammation could mitigate the toxicity of CARs. Therefore, one of ordinary skill would expect that using additional second line treatments limiting inflammation would also predictably lead to the mitigation of toxicity elicited by CAR T-cell treatment.


Conclusion
Status of the claims
Claims 1-22 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670. The examiner can normally be reached Monday-Thursday 7:30am-4:30pm, Friday 7:30am-11:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J/Examiner, Art Unit 1632                                                                                                                                                                                                        

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635